—Judgment, *226Supreme Court, Bronx County (Ira Globerman, J.), rendered April 12, 1994, convicting defendant, after a jury trial, of murder in the second degree and attempted arson in the third degree, and sentencing him to concurrent terms of 25 years to life and 2V3 to 7 years, respectively, unanimously affirmed.
Defendant’s motion to suppress statements and physical evidence was properly denied. After officers observed defendant leaning his head inside the driver’s window of a vehicle, which was illegally parked and which had no rear license plate, they had an objective credible reason to approach defendant. This was elevated to probable cause to arrest him for attempted arson after he provided the officers with false and contradictory information and was unable to produce the vehicle’s paperwork, and after the officers noticed a strong smell of gasoline emanating from the car’s interior, leading one of them to shine a flashlight inside the car and observe a container of gasoline, a box of matches and large amounts of blood (see, People v Carrasquillo, 54 NY2d 248). The police had ample basis upon which to conclude that defendant was personally engaged in attempted arson.
We have reviewed defendant’s remaining contentions, including those contained in his pro se supplemental brief, and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Colabella, JJ.